DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 6/08/2022.
           Claims 13-29 are currently pending.
           Claim 23 has been amended.
           Claims 1, 22-25, 29 are independent claims.

Reasons for Allowance
2.        Claims 1-18 are allowed over the prior arts of record.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 13-22 and 24-29 were allowed, the reasons for allowance were indicated in the previous office action submitted on 10/13/2017. 
4.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 23, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A method for the determination of an electrical contact properly in a contact region between a first contact clement of a first plug device and a second complementary contact element of a second plug device, said method comprising: evaluating a property of a current path which includes the first contact element, the contact region, and from the second plug device only the second contact element and synchronizing the evaluation of the property of the current path with a course of an alternating operating current across the contact region by carrying current.” in combination with all other elements as claimed in claim 23. 


       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Kraus (U.S Pub. 20210096158) discloses a method for electrical arc detection in an electrical connection between an electric meter and a socket is provided. The method may include receiving a vibration signal from a vibration sensor and an arc detection signal from an arc detector. The vibration signal may be correlated in time with the arc detection signal. An electrical arc may be detected based on the correlating the vibration signal with the arc detection signal. (see specification for more details).          
              Schlogl (U.S Pub. 9130286) discloses a plug-in coupling for the transfer of high-power energy and for the transfer of a fluid under pressure, consisting of at least one coupler plug (2) and at least one coupler socket (3). The coupler plug (2) can be introduced into the coupler socket (3) at least to some extent to produce a coupled state and can be removed from the coupler socket (3) to produce a decoupled state. (see specification for more details).
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/28/2022